OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
In the contract of sale, the seller agreed that the sale was conditional on the purchaser’s obtaining an FHA mortgage loan covering the premises. In the absence of any express provision to the contrary, the seller must be deemed to have agreed, as one aspect of her implied obligation not to interfere with or to prevent performance by the purchaser of the condition specified in the contract, to perform the obligations imposed by the lending bank with respect to payment of "points” to the extent that the applicable FHA regulation prohibited the payment of "points” by the purchaser.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur in memorandum.
Order affirmed.